DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 8, 21-24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2022.
Applicant's election with traverse of Species B, Figs. 2-4, Sub-species AG, Fig. 11, Sub-species BA, fig. 15, sub-species CC, Fig. 20 and Sub-species DC, fig. 23 in the reply filed on 8/10/2022 is acknowledged.  The traversal is on the grounds that claim 1 has been amended to include the limitations of claim 17 having two radial blowers and a countercurrent ventilation system.  This is not found persuasive because the reference Lagace at al. (US Patent No.: 6,209,622) teaches the limitations as discussed in the rejection below. In response to applicants’ arguments towards the sub-species BA-BB are persuasive and the restriction requirement between sub-species BA-BB are withdrawn. Further, applicants’ arguments towards sub-species DA-DC towards the duct configurations are persuasive and Sub-species DD shown in figure 2 is elected.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two radial blowers in claim 1, a back plate disk in claims 10-12, set of permanent magnets with a second back plate in claim 12, stacked odd and even plates in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 29 recite the limitation "the cross flow type " in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear what “a cross fly type” is. It is unclear if a cross flow type is referring to a structure of the impellers or merely a flow of the fluid?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 18, 20, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagace et al. (US Patent No.: 6,209,622 hereinafter “Lagace”).
With respect to claim 1, Lagace discloses a compact heat recovery ventilation system (Fig. 8) comprising an air module assembly (Fig. 8) with exhaust gas inlet (Fig. 8, inlet for 27), exhaust gas outlet (Fig. 8, outlet for 27 at 41) and fresh gas inlet (Fig. 8, inlet for fresh air 26 at 40), fresh gas outlet (Fig. 8, outlet for 26 at 20), heat exchanger assembly (80-81) with exhaust gas intake (intake for 27 at 81), exhaust gas outtake (outtake of 81 for 27) and fresh gas intake (intake in 80 for 26), fresh gas outtake (outtake in 80 for 27), wherein: said system is a countercurrent ventilation system (Fig. 8, 26 and 27 flows countercurrent) and said air module assembly comprises two radial blowers (51 and 67), at least one of said blowers is crossflow type blower (51 and 67 are cross flow), said air module assembly comprises two side panels (Fig. 6, panels 2), base plate placed between said two radial blowers (plate 25 between 51 and 67) surrounded by airflow guides and located on a common axis between each said side panel (damper 42 and 43 on the same axis) and said base plate forming two hydraulically isolated counter flow canals (canals for 26 and 27) between said exhaust gas inlet and said exhaust gas outlet (Fig. 8) and between said fresh gas outlet and said fresh gas inlet (Fig. 8) said heat exchanger assembly comprising heat exchange elements surrounded by outside panels with two open ends (Fig. 8, exchange elements 80 and 81) each of said open end divided by a center plate (78) to two separated isolated flow conduits (88 and 91) with said exhaust gas intake (88), said exhaust gas outtake (89) and said fresh gas outtake (91), said fresh gas intake (62), where said fresh gas outtake of said conduit hydraulically connected to said fresh gas inlet of said canal and said exhaust gas intake of said conduit hydraulically connected to said exhaust gas outlet of said canal (Fig. 8).
With respect to claim 2, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace also discloses wherein said side panels are parallel to said base plate (Fig. 8, side panels for the housing are parallel to base plate 25). 
With respect to claim 3, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace also discloses wherein said base plate of the air module assembly made from two plates divided in plane perpendicular to the thickness of said base plate (Fig. 8, base plate 25 is divided at perpendicular plate 62). 
With respect to claim 4, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace also discloses wherein said base plate is parallel to the said outside panels and the center plate (Fig. 8, base plate 25 is parallel to center plate 78 and outside panels). 
With respect to claim 6, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace also discloses wherein the air module assembly connected to heat exchanger assembly through a flat transition with two airflow ducts (Ducts between 62 and 66). 
With respect to claim 7, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace also discloses wherein the air module assembly connected to heat exchanger assembly through a L-shape transition with two airflow ducts (Fig. 8, transition between 62 and 66 opens to a larger duct and creates the claimed “L-shape transition”). 
With respect to claim 9, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace also discloses wherein said system includes two said radial blowers each comprising a radial impeller (51 and 67), said impellers integrated with electric drive (65) and each said impeller spaced from the respective side of said base plate (51 and 67 is spaced from 25), each of said radial impellers located at one of said canals (Fig. 8). 
With respect to claim 18, Lagace discloses the compact heat recovery ventilation system per claim 9 as discussed above. Lagace also discloses wherein both of said radial impellers are the cross flow type (Fig. 8, 51 and 67 are cross flow with 27 and 26). 
With respect to claim 20, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace also discloses wherein said crossflow impeller further comprises at least one guide vane surrounded by said radial blades (Fig. 8, 50 and 66 surround the blades and help guide the fluid flow).
With respect to claim 27, Lagace discloses the compact heat recovery ventilation system per claim 2 as discussed above. Lagace also discloses wherein the common axis of the radial blowers is perpendicular to the side panels (Fig. 8, 53 and 69 are perpendicular to side panels). 
With respect to claim 29, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace also discloses wherein both of said radial blowers are the cross flow type (Fig. 8, 51 and 67 are cross flow with 27 and 26). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lagace et al. (US Patent No.: 6,209,622 hereinafter “Lagace”) in view of Wysk et al. (US Patent No.: 8,087,905 hereinafter “Wysk”).
With respect to claims 10-16, Lagace discloses the compact heat recovery ventilation system per claim 9 as discussed above. Lagace is silent to each of said radial impellers comprises set of radial blades fixed on a back plate disk placed in a cylindrical cavity of said base plate (as per claim 10), wherein each of said back plate disk made from ferrous metal (as per claim 11), wherein at least one of the back plate disks includes set of permanent magnets and along with second said back plate comprises a rotor of said electric drive (as per claim 12) wherein said electric drive comprises a flat stator made as circumferential arrayed coil windings with magnetic axes perpendicular to a plane of said flat stator and integrated with said base plate, while said magnetic elements made as circumferential arrayed permanent magnets magnetized perpendicular to the plane of said flat stator, thus magnetic axes of said coils windings and said magnets are substantially parallel (as per claim 13) wherein a stator of said electric drive made as a stator comprising circumferential arrayed coils windings with magnetic axes coincided with a plane of said stator and fixed with said base plate and when electrically powered, creates alternating electromagnetic fields which interact with a said permanent magnets of said rotor thus providing a rotation of said two radial impellers (as per claim 14) wherein the flat stator located between two said divided sections of the said base, thus said cylindrical cavities, said stator and said back plate disks of the rotor creating a labyrinth hydraulically isolating said two canals of said air module assembly (as per claim 15) wherein outside diameters of said rotors are larger than diameters of said blades of the radial impellers (as per claim 16).
 Wysk teaches radial impellers with a set of radial blades fixed on a back plate disk (Fig. 1, impeller 12 is fixed on to base plate 22) wherein each of said back plate disk made from ferrous metal (Col. 3, lines 38-43), wherein at least one of the back plate disks includes set of permanent magnets and along with second said back plate comprises a rotor of said electric drive (Col. 3, lines 12-22), wherein outside diameters of said rotors are larger than diameters of said blades of the radial impellers (Fig. 1, 16 has a smaller diameter than 46) wherein said electric drive comprises a flat stator (Fig. 2, 16) made as circumferential arrayed coil windings with magnetic axes perpendicular to a plane of said flat stator and integrated with said base plate (Stator coils 18 and Col. 5. Lines 30-52), while said magnetic elements made as circumferential arrayed permanent magnets (Col. 3, lines 12-22) magnetized perpendicular to the plane of said flat stator (67, 68), thus magnetic axes of said coils windings and said magnets are substantially parallel and wherein a stator of said electric drive made as a stator comprising circumferential arrayed coils windings with magnetic axes coincided with a plane of said stator and fixed with said base plate (Fig. 2) and is capable of the intended use limitation of  when electrically powered, creates alternating electromagnetic fields which interact with a said permanent magnets of said rotor thus providing a rotation of said two radial impellers and is capable of the intended use limitation of creating a labyrinth hydraulically isolating said two canals of said air module assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the radial impellers of Lagace to have the radial blades fixed on to a ferrous back plate with magnets and windings as taught by Wysk to optimize the flow of air and to reduce the overall size of the blowers (Col. 2, lines 10-32).
Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lagace et al. (US Patent No.: 6,209,622 hereinafter “Lagace”) in view of Choi et al. (US Patent No.: 7,575,044 hereinafter “Choi”).
With respect to claims 19 and 30, Lagace discloses the compact heat recovery ventilation system per claim 9 and per claim 1 as discussed above. Lagace is silent to both of said radial impellers (as per claim 19) and radial blowers (as per claim 30) rotate in one direction. 
Choi teaches two radial impellers that rotate in one direction and have fins curved in opposite directions (Fig. 4, lines 7-28). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the impellers and blowers to rotate in one direction as taught by Choi to have one shaft for both impellers which reduces parts and power consumption (Col. 1, lines 48-50).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lagace et al. (US Patent No.: 6,209,622 hereinafter “Lagace”) in view of Chung et al. (US Publication No.: 2006/0199511 hereinafter “Chung”).
With respect to claim 25, Lagace discloses the compact heat recovery ventilation system per claim 1 as discussed above. Lagace is silent to said heat exchanging elements made from plurality of even and odd plates forming plurality of said channels and said center plate that has a flat portion across all said plates from both said open ends and at one said open end at said intake each pair of said even and said odd plates bended towards each other and sealed and at another said open end at said intake each pair of odd and even said plates bended towards each other and sealed and at one said open end at said outtake each pair of said odd and said even plates bended towards each other and sealed and at another said open end at said outtake each pair of said even and said odd plates bended towards each other and sealed.
Chung teaches a heat exchanger made from a plurality of even and odd plates (Fig. 3, plates 134, 136 and 138) forming plurality of said channels and said center plate that has a flat portion across all said plates from both said open ends and at one said open end at said intake each pair of said even and said odd plates bended towards each other and sealed and at another said open end at said intake each pair of odd and even said plates bended towards each other and sealed and at one said open end at said outtake each pair of said odd and said even plates bended towards each other and sealed and at another said open end at said outtake each pair of said even and said odd plates bended towards each other and sealed (Fig. 3 and Para 0068-0070). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have replaced the heat exchanger of Lagace with the stacked plate heat exchanger of Chung to have more surface area in the heat exchanger to increase heat transfer efficiency and since it is old and well known to replace one heat exchanger with another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763